Citation Nr: 1717490	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  09-22 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation for post traumatic stress disorder (PTSD) in excess of 50 percent from February 7, 2007, to May 22, 2012.

2.  Entitlement to an effective date prior to June 23, 2009, for the grant of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The December 2007 rating decision granted entitlement to service connection for PTSD and assigned a 30 percent rating, effective February 7, 2007.  A notice of disagreement with the assigned rating was received in May 2008, a statement of the case was issued in June 2009, and a substantive appeal was received in June 2009.

In a June 2009 rating decision, the RO in Indianapolis, Indiana, granted an increase in the initial disability rating for the Veteran's PTSD from 30 percent to 50 percent, effective February 7, 2007.  Because this increase constituted less than a full grant of the benefit sought, this issue remained on appeal and was returned to the Board for further appellate review.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In a July 2010 rating decision, the Indianapolis RO granted entitlement to a TDIU due to all of the Veteran's service-connected disabilities, effective June 23, 2009.  

In December 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In May 2012, the Board remanded this case for additional development.  On remand, in November 2012, the Appeals Management Center (AMC) in Washington, DC, granted an increase in the Veteran's PTSD rating from 50 percent to 70 percent, effective May 23, 2012.  Because this increase constituted less than a full grant of the benefit sought, this issue remained on appeal and was returned to the Board for further appellate review.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In an August 2014 decision, the Board denied entitlement to a rating in excess of 50 percent for PTSD prior to May 23, 2012, and a rating in excess of 70 percent for PTSD on and after that date.  The Veteran subsequently appealed this denial to the Court of Appeals for Veterans Claims (Court).  In a February 2015 Joint Motion for Remand (joint motion) and Order, the Court vacated the Board's August 2014 decision and remanded the claim to the Board for further adjudication in compliance with the terms of the joint motion.  

In pertinent part, the February 2015 joint motion directed the Board to clarify whether it had found that a TDIU claim had not been raised by the Veteran or by the record, or whether it had determined that a TDIU claim had been raised and had denied a TDIU on the merits.  It also directed that the Board clarify whether, in its TDIU discussion, the Board had only considered the effects of the Veteran's PTSD or whether it had considered the effects of all of his service-connected disabilities.  

In April 2015, the Board again denied entitlement to a rating in excess of 50 percent for PTSD prior to May 23, 2012, and a rating in excess of 70 percent for PTSD on and after that date.  

The Veteran appealed the portions of the Board's April 2015 decision that denied (1) entitlement to a rating in excess of 50 percent for PTSD prior to May 23, 2012, and (2) entitlement to a TDIU prior to June 23, 2009.  In a November 2016 Memorandum Decision, the Court set aside the Board's decision and remanded it for further proceedings consistent with the Memorandum Decision.  The case has subsequently been returned to the Board for further consideration.

The Board notes that VA medical records have been associated with the claims file since this case was most recently readjudicated in a supplemental statement of the case.  Review of this evidence reveals, however, that the evidence of record that is relevant to the appeals period is duplicative of evidence that was already of record at the time of the supplemental statement of the case.


FINDINGS OF FACT

1.  For the entire period contemplated by this appeal, the Veteran's PTSD has been manifested in symptoms of frequency, severity, or duration most similar to flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.
	
2.  Prior to June 23, 2012, the Veteran's service-connected PTSD has not been shown to prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  From February 7, 2007, through May 22, 2012, the criteria for the assignment of a disability rating in excess of 50 percent for service-connected PTSD were not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).
	
2.  Prior to June 23, 2012, the criteria for entitlement to a TDIU based on service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 1507, 5110, 7105 (West 2014); 38 C.F.R. § 3.400, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in February and March 2006.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); see also, Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

Furthermore, the Veteran is challenging the initial rating assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA and private (Vet Center) medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and testified at videoconference hearing before the undersigned in December 2011.  The Board has also reviewed the electronic records as well as the paper claims file.  Further, neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).

The Veteran also underwent a VA examination during the period contemplated by this appeal in November 2007, and that he underwent another examination in May 2012, the date of which served as the effective date for the increase of his disability rating to 70 percent.  The Board finds the VA examinations were comprehensive and adequate upon which to base a decision concerning the claim for increase and TDIU.  The examiners personally interviewed and examined the Veteran, elicited a medical and occupational history, and provided rationales explaining the conclusions reached.

Concerning the December 2011 videoconference hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  In the present case, while the undersigned Veterans Law Judge did not discuss the bases of the prior RO determination, she asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate his claim for increase.  Further, the Board remanded the appeal subsequent to the hearing to obtain any outstanding treatment records and a current VA examination.  Accordingly, the Veteran is not shown to be prejudiced on this basis.

Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge substantially complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Based on a review of the claims file, the Board concludes that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

II.  Higher Initial Rating

A.  Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, as in the present case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.

The Veteran has claimed entitlement to a rating in excess of 50 percent for his PTSD from February 7, 2007 to May 22, 2012.  This rating has been assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 0 percent (noncompensable) rating is assigned when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  Id.

A 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  In particular, the Federal Circuit has expressly rejected interpreting 38 C.F.R. § 4.130 in such a manner that would render specific symptomatology a secondary consideration at the 70 percent level.  Id.  In connection with the 70 percent rating criteria, "the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.

With regard to the Global Assessment of Functioning (GAF) scores assigned, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores of 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The Board is cognizant that, under the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  Although the Board will discuss and consider the GAF scores of record, the Board will apply the most favorable evidence and will adjudicate the claim based on the totality of the evidence of record.  See 38 C.F.R. § 4.126(a)(2016).

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016).

B.  Factual Background

In this case, service connection was established for PTSD by the RO in December 2007, and a 50 percent rating was subsequently assigned effective from February 7, 2007, the date of receipt of the Veteran's reopened claim. 38 C.F.R. § 3.400(q)(2), (r).  By rating action in November 2012, the Veteran's 50 percent rating was increased to 70 percent, effective from May 23, 2012, based primarily on the findings on a May 2012 VA examination.  The question before the Board is whether the Veteran is entitled to an evaluation in excess of 50 percent prior to May 23, 2012.

Following the Board's denial of the Veteran's claim in April 2015, the Court issued a Memorandum Decision in November 2016 in which the portion of the April 2015 decision that denied a rating in excess of 50 percent for the period from February 7, 2007, through May 22, 2012, was vacated and remanded for further adjudication that was consistent with the terms of the Memorandum Decision.  The Board will address each of these concerns in its analysis.  

The pertinent evidence of record includes VA psychiatric examinations in November 2007 and May 2012, numerous VA outpatient notes from 2006 to 2012, Vet Center treatment records from 2000 to 2012, and the Veteran's testimony and that of his wife at a videoconference hearing in December 2011.

The Veteran contends that his anxiety makes it "nearly impossible" to leave his house, that he has road rage, hears voices, has "constant and ongoing panic attacks," makes "obscure answers to normal questions," showers no more than twice a week and sometimes goes two weeks without bathing, is confused at times and doesn't know where he is, has difficulty getting along with people, and isolates himself at home.  (See June 2009 VA Form 9.)

A letter from a treating Vet Center social worker, C.R.L., dated in April 2008, (received with the Veteran's notice of disagreement) noted that, except for two years when he was in practice out of state, all of the Veteran's treatment has been with him since January 2000.  The social worker reported that the Veteran suffers from "extremely high levels of anxiety on a continuous basis" and has to rely on medication in order to leave his home most of the time.  The social worker reported that the Veteran retired due to his inability to deal with co-worker and managers, and that his GAF score was 35-40, with major impairments in areas of work, judgment, thinking, and mood.  The social worker also believed that the Veteran should be rated at a minimum of 70 percent.

When examined by VA in November 2007, the Veteran reported that he felt depressed nearly every day, had hypervigilance and exaggerated startled response, and that his relationship with his wife was strained by his irritability.  The Veteran reported that he had a good relationship with his two daughters and had a few acquaintances that he sometimes played golf with.  He denied any suicidal attempts or violent or assaultive behavior, and had difficulty leaving his home due to anxiety.  On mental status examination, the Veteran's appearance was clean, his psychomotor activity was unremarkable, and his speech was spontaneous.  He was cooperative, friendly, and attentive; his affect was constricted; and his mood was anxious, agitated and dysphoric.  The Veteran reported that he cannot concentrate to read anything long involving new ideas and feels exhausted when having to concentrate on anything.  He was well oriented, his thought processes were unremarkable, and he denied any hallucinations or delusions.  The Veteran reported suicidal thoughts but denied any plan or intent and said that he had multiple reasons to remain alive.  He denied panic attacks, obsessive or ritualistic behavior, and homicidal ideations, and his insight was intact.  His memory was normal for remote, recent and immediate recall, and his impulse control was fair.  There were no episodes of violence, though the Veteran reported that he loses his temper easily and lashes out verbally and withdraws.  The diagnoses included PTSD and the GAF score for current functioning was 42.

VA psychiatric outpatient notes showed that the Veteran was seen on numerous occasions during the pendency of this appeal. When seen in July 2007, the Veteran reported that he had just returned from a trip to Oregon where he had an Army Security Agency (ASA) reunion, and was elected president of the group for the coming year. The Veteran reported that he continues to get counseling from a social worker (C.R.L.) at the Vet Center, and that he was still limiting his driving due to his quick temper, but finds that medication is helpful.  He also reported the possibility of returning to work (in computers) if finance operations expanded.

When seen by VA outpatient services in January 2008, the Veteran reported persistent anxiety, especially if he has to leave his home, and hates to drive because of road rage.  He reported difficulty with concentration and said that he cannot read for extended time.  The Veteran reported that he would be attending an ASA reunion in Oklahoma City in June and noted that he was the current president elect of the organization.  On mental status examination, the Veteran was cooperative, his mood and affect were dysthymic, and his stream of thought and speech was spontaneous, logical and coherent.

When seen by VA in February 2008, the Veteran reported that he and his wife were actively involved in an exercise program to lose weight and improve management of his diabetes mellitus. The Veteran said that it was difficult for him to go out to public places and did not like to be around crowds due to anxiety, and was eager to get home afterward so as to avoid being angered by road rage.  Mental status findings showed the Veteran's psychomotor activity was restricted, his behavior constrained, and his speech halting.  His mood was anxious, his affect appropriate, and his thought content was fairly abstract.  The Veteran's thought processes were logical and sequential, and he was well oriented.  The Veteran reported that his memory was poor and his attention/concentration was impaired.  His judgment and insight were fair, his reliability was good, and his motivation for treatment was high.  The GAF score was 48.

When seen by VA in July 2008, the Veteran reported that he had attended an ASA reunion in Oklahoma City in June 2008 as president of the organization, that he is now the past president, and that the next meeting was in Pennsylvania.  The Veteran reported continuing sleep disturbance and anxiety if he leaves home, and that he calms himself with medication for driving or being around crowds.  He also reported that he has been working out at a local gym for the past six months.

When seen in December 2008, the Veteran reported that he and his wife and some friends went to Disney World for eight days in October.  The Veteran reported that he enjoyed himself, but did not follow his diet, and that they are now back to a regular exercise program at the gym.  The Veteran was casually groomed and cooperative, with mildly dysthymic mood and affect. His stream of thought and speech was spontaneous, logical, and coherent.  The Veteran reported problems with his memory, and the examiner advised him that the interaction of his medications (Paxil and Risperidone for his PTSD), and Doxepin (150 mg) for migraine headaches, may elevate levels of Doxepin and cause some memory impairment.

A VA psychiatric outpatient note dated in September 2009 showed that the Veteran reported attending an ASA reunion in Pennsylvania earlier that Spring, and that the next meeting was in Arizona.  He said that he was going to Dallas to participate in Auto Warranty Arbitration and had done arbitration work for several years.  He said that he also served on a panel several times a year, usually in Indiana.  The Veteran reported that he enjoyed his two basset hounds, and that his mood had been stable on his current medications.  The Veteran was casually dressed and was cooperative during the interview, and his mood was neutral and his affect mobile.  His stream of thought and speech was spontaneous, logical, and coherent.

In April 2010, the Veteran reported that he and his wife would be traveling to Arizona for an ASA meeting in June and that they were planning to visit Sedona afterward.  The Veteran was casually dressed, sociable, and cooperative during the interview; his mood and his affect were neutral; and his stream of thought and speech was spontaneous, logical and coherent.

When seen in March 2011, the Veteran reported that he had been feeling low due to intrusive memories of the loss of his friend and fellow serviceman, as it was around the anniversary of his death.  The Veteran was sociable and cooperative; his mood was mildly dysthymic; his affect was labile; and his stream of thought and speech was spontaneous, logical, and coherent.  The Veteran reported that he and his wife would be traveling to Wisconsin for the annual ASA reunion in mid-June and that they were considering a side trip to visit the family of a friend who was killed in Vietnam.  The Veteran remained on the same medications and had no new emergent side effects or complaints.

A VA psychiatric note, dated in August 2011, showed that the Veteran had been hospitalized at a private facility for five days due to low sodium, and that all of his medications had been discontinued.  The Veteran reported that he was now feeling very anxious, agitated, irritable, wanted to cry, had increased itching and feeling like something was crawling under his skin and electrical sensations.  The Veteran reported nightmares and vivid dreams, but denied any nausea, vomiting, tremors, or suicidal or homicidal ideations.  On mental status examination, the Veteran was properly groomed and bundled up because he was feeling cold.  He was cooperative, very restless, agitated, and anxious, and his speech was pressured.  His thought process was linear, there was no evidence of any delusions with tactile hallucination.  His intellectual functioning was good and his insight and judgment were fair.  The diagnoses were SSRI withdrawal syndrome and PTSD.  The examiner commented that the Veteran's symptoms were most likely secondary to SSRI withdrawal syndrome, and he was restarted on his medication regimen.

At the videoconference hearing in December 2011, the Veteran testified that he has hypervigilance, does not sleep well and does not drive anymore because of road rage.  He said that he retired early (2001) because he "started demonstrating a propensity for wanting to choke supervisors and other people who were doing stupid things" and that he was afraid that he would act on his feelings and end up in prison.  (T p. 5).  He discussed the incident when his medications were discontinued (August 2011), and said that his symptoms improved once he was started back on them but it took three months before he was "close to where he was before being taken off them.  The Veteran testified that he eats only one meal a day now, does not cook anymore, and has to force himself to bathe once a week.  The Veteran reported that he attends individual counseling every two weeks and also goes to group therapy.  The Veteran discussed the coping skills that he has learned in counseling and said that it has "helped immensely" in many areas, but that he still has flashbacks - just not quite as bad as it used to be.  (T p.13).

His wife testified that the Veteran had panic attacks almost continuously, was hypervigilant and stays up most of the night, has a hard time completing sentences that make sense to anyone, stops in midsentence without completing his thought, and makes inappropriate and hurtful responses to questions.  His temper contributes to his inappropriate behavior and she feels like she has to walk on eggshells around him all the time.

Approximately one week prior to his May 23, 2012, VA examination, the Veteran attended a VA individual psychotherapy session at which he reported that he sleeps all of the time, eats only once per day, and does not have any interest in anything.  He noted that his antidepressant had been reduced but that he thought it needed to go back up again.  He reported that he sometimes awakens thinking that this is the day he is going to die, but he denied suicidal ideation, plans, or intent.  He also had a list of reasons why he would not commit suicide that he would review when he felt this way.  The Veteran's social worker assessed that there was no danger to the Veteran's self or to others.  He was seeking intervention through medication adjustment.  It was noted that he has a supportive wife and family; he cares for his family and his dogs; and he engages in peer group therapy and in individual therapy.  There was no psychosis.  His thoughts were logical, sequential, and coherent.  His mood was depressed with anhedonia, decreased hygiene, and low energy.  He was reliant on Ambien for sleep.  Following consultation with a physician, the Veteran was instructed to increase his Paxil dosage

When examined by VA in May 2012, the Veteran reported that he has a "not there a lot" mentally, and that he is "hiding from the world, a bunker mentality."  He reported problems with road rage and said he does not drive much anymore.  He and his wife take their two dogs to the dog park four to five times a week, "otherwise, [he] would never go out."  He sees his friends every once in a while, but not too often, and he last played golf in March.  He enjoys reading science fiction and mystery stories, and said that he had a good relationship with his youngest child, but that his oldest child was still angry at him for getting a divorce.  The Veteran reported that he and his wife eat out only once a week now for the past few years.

On mental status examination, the Veteran's appearance was appropriate and there was no psychomotor agitation or slowing, but the Veteran did tend to gesture in an exaggerated manner when speaking at times.  His speech rate and volume were appropriate, his eye contact was good, and his attitude was friendly and cooperative. His affect was mildly constricted at first, then seemed more animated when discussing his Vietnam experiences.  The examiner noted that the Veteran smiled appropriately, that his facial expression varied appropriately, and there was no affective flattening, which was inconsistent with the level of his described mood.  The Veteran reported that he feels depressed and sometimes wants to go into a corner, but denied that he would hurt or kill himself or anyone else.  The Veteran described his self-esteem as "lousy" and did not feel good about himself.  He said that he reads, takes his dogs out, and maintains an interest in golf, but he cannot play anymore because of back problems.  He enjoys watching the Yankees, but has problems "caring" about what's happening.  He said that he does little in the way of housework because he is "lazy" but never did much cleaning anyway.  He used to cook more, but has not done so since he married his wife.  He likes her cooking but does not want to eat sometimes.  The Veteran reported that he does not sleep well unless he takes Ambien, which makes him sleep 12-14 hours.  He takes anxiety medications three times a day and still feels that he cannot sit still and concentrate.  He reported that he has panic attacks, with the last one having occurred a month ago.

The Veteran reported that he always feels on edge and sometimes yells at people, but more often just leaves the room.  His wife reported that this occurs three to four times a week.  The Veteran's thought processes were logical and coherent, except with some suspiciousness and hypervigilance in terms of his statements that he worries about "the people coming out of the jungle coming after [me]" but knows that this is an irrational fear.  His thought content was appropriate, and he denied any hallucinations other than the time when his medications were discontinued.  His attention and concentration were unimpaired on serial 7 subtractions and mental fluency test, though the Veteran described problems with concentration at home.  The Veteran was well oriented; his abstract reasoning was unimpaired on word similarities; and his memory for immediate, recent, and remote recall was intact.

The Veteran reported that he took a shower seven days ago.  His wife said that he needed to bathe more often and described him as "pretty ripe" and said that he does not brush his teeth much.  The examiner commented that since the examination was conducted via V-tel, he asked the telehealth assistant to comment on the Veteran's hygiene after the assessment and that he reported that nothing was particularly bad about his hygiene other than his poor dental condition, and that he did not notice any unusual or strong body odor.  The examiner also noted that while the Veteran reported that he gets a haircut every two to three months, the Veteran's hair was short, and that he did not appear to be messy.  The Veteran was casually dressed in shorts and a shirt without tears or stains, and his appearance was clean.

There was no inappropriate behavior.  The examiner noted that, while the Veteran and his wife questioned his judgment regarding his road rage, the fact that he does not drive suggested that his judgment was fairly good.  The Veteran reported intrusive memories twice a month and said that he will stop for a little bit (10-15 minutes), and then he clears his memory and gets the emotion out and can continue.  The Veteran denied any distressing dreams in the past month and said that he has flashback when he hears of someone dying and said that he was "confused" about what was going on after his friend died recently.  He said that he felt like he was in "la la land" and did not feel safe and grounded but did not describe feeling as if he were in Vietnam, per se.  When he hears about the current war, he gets a feeling of futility.  This occurs about twice a month, and resolves after pausing for 10 to 15 minutes to clear his mind.  The Veteran reported that he tries to push memories and feelings out "most of the time" and keeps his back door closed so he can avoid thinking of trees and Vietnam, but otherwise, he does not avoid any particular places.  The Veteran said that he is afraid to be out in public because he does not feel safe, but was able to eat out yesterday because he was in a good mood and felt comfortable in the restaurant.

The Veteran described some loss of interest but maintains some activities that give him enjoyment.  He feels distant and cut off a lot, except with his family.  He does not experience restricted affect very often, but reported that he was a little insensitive at times.  The Veteran denied any sense of foreshortened future, except when he flies (related to his brother's death in a crash), and he has exaggerated startle response when someone comes in on him while on the computer and when someone awakens him daily.  The examiner indicated that the level of subjective stress was moderate, that the relationships impairment was mild to moderate due to anger issues, and that his occupational impairment was moderate to severe due to anger issues - the examiner noted that the Veteran reported that he retired due to irritability.  The Veteran reported that a friend died of cancer in March 2012, that another died of a heart attack in April 2012, and that a friend of his wife died last fall and that he was not dealing with these losses well. The diagnoses included PTSD and depressive disorder, not otherwise specified.  The GAF score was 51.

The evidentiary record also includes numerous Vet Center treatment records from 2000 to July 2012.  The records showed that the Veteran's principal symptoms were anxiety and depression, exacerbated by the loss of numerous friends and family members over the years, the ongoing war in Afghanistan and Iraq, family issues, and ongoing health problems.  The records showed that the Veteran actively participated in group and individual counseling sessions and was supportive of others in the group. The records showed that his symptoms increased around the anniversary dates of his best friend and fellow serviceman's death in Vietnam (Spring) and the subsequent death of his brother in an airplane crash around the Christmas holidays.  Most of the treatment records did not include any mental status findings and included only general statements and topics covered during the sessions. The records also showed that the Veteran enjoys playing golf and vacationing at Myrtle Beach.  (See May/June 2012 notes.)  On the more recent treatment records from 2009 to 2012, the Veteran was reported to be alert and well oriented, his affect appropriate, and his mood calm.  The Veteran's thought processes were always shown to be logical, coherent and sequential.  His insight and judgment were often noted to be fair, but they have been noted at times to be fair to poor. 

C.  Analysis

The PTSD issue on remand is limited to consideration of whether a rating in excess of 50 percent is warranted from the period beginning on February 7, 2007, and ending on May 22, 2012.  Specifically, the Veteran contends that a disability rating of 70 percent is warranted under Diagnostic Code 9411 for his PTSD during the period at issue.

The Court's November 2016 Memorandum Decision contains several directives for the Board to consider in its adjudication of this claim.  Among these, the Court directs the Board to consider whether the findings made during the May 2012 VA examination were applicable to the period that ended on the day before.  Specifically, the Memorandum Decision states that "the Board failed to account for the possibility that the symptoms [the Veteran] demonstrated at the May 2012 examination-on the basis of which [the Veteran] was granted a 70% disability rating-existed prior to the date of that examination, such that an earlier effective date for that disability rating is warranted."  It notes that the May 2012 VA examiner "specifically noted that many of [the Veteran's] symptoms had lasted more than one month, necessarily raising the issue of the proper effective date for a rating based on her examination," and cites to Robinson v. Shinseki, 557 F.3d 1355, 1361-62 (Fed. Cir. 2009) for the proposition that "the Board is obligated to consider arguments or issues raised by the record."  

As will be discussed in more detail below, the Board finds that the records of psychiatric treatment the Veteran received preceding the May 2012 VA examination do not describe symptoms that differ in character or severity to those that were noted earlier in the appeals period.  Furthermore, there is no definite cut-off point at which the qualitative descriptions of the Veteran's psychiatric symptoms that are found in his treatment records indicate a progression in severity of his PTSD symptoms such that these symptoms are more consistent with the findings that were made in the May 2012 VA examination report and, by implication, with the 70 percent rating criteria.  

The immediate concern of the Memorandum Decision in regard to the assignment of an earlier effective date for the 70 percent rating arises from the examiner's indication that the Veteran's symptoms have lasted more than one month.  Evaluating this evidence in its proper context, however, it becomes readily apparent that this information is not an assertion that the Veteran's PTSD symptoms have been at their current level of severity for more than one month.  Rather, the language to which the Memorandum Decision is referencing is, in fact, taken directly from Criterion E of the standard diagnostic criteria for the classification of PTSD as found in the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM- IV).  

In order for a veteran to be service-connected for PTSD, applicable law required that he or she have a PTSD diagnosis that conforms to the criteria that were set forth by the DSM-IV (and now the DSM-5).  See 38 C.F.R. §§ 3.304(f), 4.125(a).  To establish Criterion A, there must be a determination that the Veteran has experienced a stressor event that satisfies enumerated conditions.  To establish Criterion B, there must be a determination that the traumatic event that satisfies Criterion A is persistently re-experienced in one or more specified ways.  To establish Criterion C, there must be a determination that the Veteran has persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, not experienced before the stressor event, in at least three of a specified set of ways.  To establish Criterion D, there must be a determination that the Veteran experiences symptoms of increased arousal, not experienced before the stressor event, in at least two of a specified set of ways.  To establish Criterion E, the duration of the symptoms that are satisfied from Criteria B, C, and D must have exceeded one month.  

In endorsing that "[t]he duration of the symptoms described above in Criteria B, C, and D is more than 1 month," the VA examiner was making no assertion as to the severity of the Veteran's PTSD symptoms.  This finding does not constitute an assertion that the Veteran had been experiencing PTSD symptoms of the same type and severity for at least one month prior to the examination.  It does not constitute a finding that the Veteran has satisfied the criteria for a 70 percent disability rating at least one month prior to the examination.  Rather, all it reflects is that the Veteran still satisfied the diagnostic criteria for a PTSD diagnosis.  The Board therefore finds that the May 2012 VA examination report does not establish, or even suggest, that the Veteran satisfied the criteria for a rating in excess of 50 percent prior to the May 23, 2012, VA examination.  

In making this determination, the Board is not discounting "the possibility that the symptoms [the Veteran] demonstrated at the May 2012 examination ... existed prior to the date of that examination."  [Emphasis added.]   However, in order to establish entitlement to a higher disability rating, a claimant must establish more than just "the possibility" that he or she may be entitled to a benefit.  As expressly stated in 38 C.F.R. § 3.102(b), "[w]hen, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding ... the degree of disability, ... such doubt will be resolved in favor of the claimant....  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility."  

Before the Board can provide a comprehensive analysis of the Veteran's disability level in relation to the psychiatric disability rating criteria, the Board notes that there are significant credibility concerns with many of the statements that have been made by the Veteran and his spouse in connection with this appeal.  The Board has similar concerns with respect to the April 2008 letter from the Veteran's social worker.  Given the prominent role that this evidence must play in a determination of the severity of the Veteran's PTSD, the Board must perform a detailed analysis of the credibility of this evidence prior to evaluating the Veteran's disability pursuant to the applicable rating criteria.  

First, one significant area of dispute in this case concerns the Veteran's (and his social worker's) subsequent characterizations of his level of functioning prior to his retirement and his reasons for retiring.  While the Veteran did retire more than five years prior to the start of the appeals period, the recollections of that period in his life and his suggestions about what the severity of his disability at the time of his retirement says about his ability to perform work during the appeals period make an evaluation of the circumstances of his retirement highly relevant to an evaluation of this claim.

The Veteran has asserted that his symptoms have been severe for many years and that he took early retirement in 2001, as he feared that he would hurt someone at work if he continued working.  The Board finds that these allegations are inconsistent with his prior statements and his description of symptoms in clinical notes recorded around the time of his planned retirement in 2001, and that they raise serious doubts as to the reliability of his recollections.  

Vet Center counseling notes beginning a year prior to his planned retirement did not show any complaints or findings of any problems at work, or that the Veteran was experiencing any increased psychiatric symptoms related to his job, his co-workers, or his managers.  On the contrary, the counseling notes showed that the Veteran was not looking forward to retirement.  (See January 2001 note).  Other treatment notes showed that the Veteran and the social worker discussed his pending retirement and the "grief and loss issues to come, as well as slow withdrawal from friendships at work."  In December 2001, the Veteran announced his upcoming retirement to the group and invited everyone to his retirement ceremony and dinner.  In this case, the Board finds the Veteran's description of symptoms and the circumstances of his retirement recorded at the time of the actual events to be more probative and persuasive than his recollections made many years after the fact for the purpose of obtaining increased compensation benefits.

Similarly, the Board finds that the Vet Center social worker's description of the severity of the Veteran's symptoms and the circumstances of his retirement in a 2008 letter are not only inconsistent with, but contradict, his description of the Veteran's symptoms and the actual events recorded in his clinical notes years earlier.  As noted above, the counselor's clinical notes showed that the Veteran's retirement was planned for at least a year and that they discussed grief issues associated with the loss of work-related friendships.  The social worker's notes documented instances when the Veteran reported increased symptoms, his issues with ongoing health problems, and the various topics discussed during counseling sessions, but made no mention of any personal conflicts with co-workers or any other work-related problems.  That the Veteran would experience and the counselor observe, "extreme levels of anxiety on a continuous basis" so severe that the Veteran contemplated physical violence at work, but that the social worker would not document a single episode in any of his numerous treatment records, raises serious questions concerning not only his proficiency as a healthcare provider, but the accuracy and reliability of his recollections.

When considered with the recorded observations of other clinical psychologists and psychiatrists in the numerous medical reports during the same time periods, which do not show or otherwise suggest such "extreme" or "severe" symptoms, the Board finds that the social worker's contemporaneously recorded clinical notes are more reliable and probative than his recollections reported several years after the actual events and submitted for the specific purpose of obtaining compensation benefits for the Veteran.  Given the facts in this case, the Board declines to assign the social worker's 2008 letter and, by extension, any accompanying assessment concerning the Veteran's level of functioning at the time of the appeals period any meaningful evidentiary weight.  

Turning to the enumerated rating criteria, the Board notes that several of the disability rating levels contemplate symptoms that are often associated with mood or emotional functioning.  Specifically, the 30 percent rating criteria contemplate symptoms such as depressed mood; anxiety; panic attacks (weekly or less often); and chronic sleep impairment.  The 50 percent rating criteria contemplate the same types of symptoms but to a greater degree of severity, including flattened affect; panic attacks more than once a week; and disturbances of motivation and mood.  The 70 percent criteria also contemplate the same types of symptoms but to an even greater degree of severity than are consistent with the 30 percent or 50 percent rating criteria, including near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); and difficulty in adapting to stressful circumstances (including work or a work like setting).  All three of the disability levels discussed above contemplate some level of emotional impairment.  In essence, the relevant inquiry requires VA to engage in an assessment of the extent to which the Veteran's emotional impairment from his service-connected PTSD affects his daily life.  

The Board finds that the competent and probative evidence of record in this case reflects that the Veteran suffers from symptoms of this type that are of a severity that is most consistent with either the 30 or the 50 percent disability rating.  It does not approach the level of emotional impairment that is contemplated by the 70 percent disability rating.  As reflected in the record, the Veteran's psychiatric symptoms have manifested primarily in anxiety, depression, sleep disturbance, and irritability with occasional anger outbursts.  The frequency and severity of first three symptoms fall squarely within the 30 percent rating.  The medical reports do not show any actual or reported history of panic attacks more than once a week.  In fact, when examined by VA in November 2007, the Veteran denied that he had any panic attacks.  When examined by VA in May 2012, he reported that his last panic attack was a month earlier.  While the Veteran now alleges that his anxiety makes it "nearly impossible" for him to leave his house, that he is essentially "hiding from the world" and has a "bunker mentality," the evidence prior to May 2012 showed that he maintained a fairly active lifestyle and traveled to various cities throughout the United States each year to attend reunions of fellow ASA servicemen.  

The fact that he accepted the nomination for the presidency of the ASA group and successfully fulfilled the duties incumbent with the position is not consistent with someone claiming to be "hiding from the world," or with someone who is unable to actually function in the world.  The fact that the Veteran was able to successfully complete his term as ASA President reflects that he was able to adapt to stressful circumstances (including work or a work like setting).  Thus, the record does not demonstrate that the Veteran's anxiety is so extreme or persistent to affect his ability to function independently, appropriately, and effectively.  

While the Veteran has periods of irritability and occasional outbursts of anger, he has specifically denied any episodes of violent or assaultive behavior.  The record shows that the Veteran's irritability and outburst of anger are manifested primarily by road rage, and the Veteran testified that he does not drive much anymore because of his road rage.  However, while the Veteran is easily irritated by incompetent or insensitive people, prompting him to voice his displeasure, he has never reported or been shown to have any periods of violence.  Incidentally, the record shows that the Veteran continues to drive and had no difficulty on his trip from Indianapolis to Myrtle Beach and back again while on vacation in June 2012.  The fact that the Veteran recognizes the cause of his irritability and anger issues and is able to control his outbursts shows that he is able to adapt to stressful situations.  Moreover, the fact that he travels to various cities, interacts with friends and fellow servicemen, and finds relaxation at one of the most crowded beaches on the east coast (Myrtle Beach) shows that he is able to adapt to stressful situations and has good coping skills. 

With respect to the role that the Veteran's emotional impairment plays in his life, the evidence reflects that the Veteran walks his dogs most every day, works out at a local gym with his wife on a regular basis, enjoys playing golf, and summer vacations at the beach.  However, the evidence does show that the Veteran has emotional impairment, including experiencing more intense emotions primarily around the anniversary dates of the death of his best friend and fellow serviceman in Vietnam (Springtime), and the death of his brother around the Christmas holidays, or when his medications were discontinued or changed.  The record also reflects some increased symptoms following the deaths of various friends and family members over the years.  However, the evidence showed that the Veteran's symptoms, even around the anniversary dates, are well controlled with medication and regular counseling, and that the Veteran was able to talk about his feelings and work through his losses.  The Board does not dispute that these losses continue to affect the Veteran and that they do impede his emotional functioning.   However, while these symptoms may be so severe as to result in disturbances in the Veteran's mood and in his feelings of motivation, they do not approach the level of persistence to be considered to be near-continuous, and they do not approach the severity to affect his ability to function independently, appropriately, and effectively.  That is, the duration of symptoms, length of remission, and the Veteran's capacity for adjustment during periods of remission is most consistent with the levels of impairment that are contemplated by the 30 percent, or even the 50 percent, rating, but they are not so severe as to most nearly approximately the level of impairment that is contemplated by the 70 percent rating.  

The Board will next discuss the rating criteria symptoms that are related to cognition, to include communication.  Specifically, the 30 percent rating criteria contemplate symptoms such as suspiciousness and mild memory loss (such as forgetting names, directions, recent events).  The 50 percent rating criteria contemplate symptoms such as difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; and impaired abstract thinking.  The 70 percent rating criteria contemplate symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; and speech intermittently illogical, obscure, or irrelevant; and spatial disorientation.  Again, these enumerated criteria are just examples of the types of symptoms that are manifestations of cognitive impairment, including communication difficulties.  

As with the emotional impairment discussed above, the Board finds that the evidence from this portion of the appeals period demonstrates impairment of cognition and communication that is most consistent with a 30 percent rating, or even a 50 percent rating.  However, it does not approach the severity to be most consistent with the 70 percent rating.  The Veteran's complaints and the clinical findings during the pendency of this appeal have consistently shown that he was well oriented, his thought processes were logical and goal directed, and there was no evidence of any impaired judgment, abstract thinking, or psychosis.  While the Veteran alleges that he is often confused, has difficulty with concentration, and makes "obscure answers to normal questions," the medical reports of record showed that his thought processes were spontaneous, logical and coherent at all times, and he has never displayed any illogical, obscure, or irrelevant speech, or spatial disorientation.  Overall, the medical reports show very little impairment of thought processes or any significant impairment of memory.  On the contrary, the medical reports showed that the Veteran has been, at all times, well oriented, his abstract reasoning was unimpaired, and his memory was intact.  Even the Vet Center notes showed the Veteran was well oriented, his affect was appropriate, and his thought processes were logical, coherent, and sequential.  While the Veteran reported that he checks his doors and windows when he hears a noise at night, he has never reported or been shown to manifest obsessional rituals which interfere with routine activities.  In fact, when examined by VA in November 2007, the Veteran denied any obsessive or ritualistic behavior, or homicidal ideations.

The Board notes that the Memorandum Decision objected that "[t]he Board focused almost exclusively on [the Veteran's] social relationships to the exclusion of evidence of impaired mood, judgment, and thought."  The Board will address the Memorandum Decision's objection to the Board's analysis regarding the extent of the Veteran's social impairment below.  At this time, however, the Board will address the evidence of impaired mood, judgment, and thought.  

First, the Board notes that it appears the reason the Memorandum Decision has directed the Board to discuss the impairments in the Veteran's mood, judgment, and thought was because the 70 percent rating criteria state that such rating is warranted "when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood."  [Emphasis added.]  The Board notes that there are indications of impairment in those areas, with judgment and insight at times noted to be fair or poor.  The Board observes, however, that the symptoms of "impaired judgment; impaired abstract thinking; disturbances of motivation and mood" appear in the 50 percent rating criteria, not the 70 percent criteria.  

As noted by the Memorandum Decision:

The United States Court of Appeals for the Federal Circuit explained that evaluation under § 4.130 is "symptom-driven," meaning that "symptom[s] should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Id.  To qualify for a particular disability rating, § 4.130 requires "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118 (emphasis added); see 38 C.F.R. § 4.130, Diagnostic Code 9411.

[Emphasis added by Board.  Emphasis in original is unclear.]

In addition to the above, Vazquez-Claudio becomes even more explicit concerning the requirement that there be a causal relationship between the symptoms at issue and the impairment in most areas:

In fact, most of the General Rating Formula is dedicated to associating certain symptoms with certain disability ratings, and to this end, the regulation's plain language highlights its symptom-driven nature.  Mr. Vazquez-Claudio's proposed interpretation, meanwhile, would nullify this clear structure by reading relevant symptomatology almost entirely out of the regulation at the 70 percent level.  Under his construction, a veteran whose symptoms correspond exactly to a 30 percent disability could attain a 70 percent rating simply by demonstrating that those symptoms have adversely impacted his work, school, family relations, judgment, thinking, and mood.  This interpretation runs contrary to the regulation's plain language.

Vazquez-Claudio, 713 F.3d at 116.

The 50 percent rating criteria clearly and expressly contemplate " impaired judgment; impaired abstract thinking; disturbances of motivation and mood."  Pursuant to Vazquez-Claudio and consistent with the plain meaning of the regulation, "evidence of impaired mood, judgment, and thought," (or of symptoms "of similar severity, frequency, and duration") does not in and of itself constitute evidence that supports the assignment of a 70 percent rating.  Rather, in order to constitute evidence that would support the assignment of a 70 percent rating, the "evidence of impaired mood, judgment, and thought" would need to be of the severity of the 70 percent rating criteria of symptoms such as "suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; and difficulty in adapting to stressful circumstances (including work or a work like setting)."   

With that said, the record does contain evidence of impaired mood, judgment, and thought, and some of this evidence is described above.  The Board finds, however, that these symptoms more closely approximate the 50 percent rating criteria than the 70 percent criteria.  Specifically, the above symptoms do not reflect that the Veteran is so deficient in judgment, thinking, or mood to result in difficulty in his ability to function independently, appropriately, and effectively; adapt to stressful circumstances; communicate with others; perform routine activities, or otherwise function at a level that is consistent with a rating that is at the 50 percent level or better.

As noted above, in 2007, the Veteran was elected president of the ASA group and served a one year term without any reported problems.  The Veteran also reported that he had been doing arbitration work for a number of years and that he served on an arbitration panel several times a year.  Fulfillment of these responsibilities requires a level of cognitive functioning and thinking, including the exercise of judgment; the ability to understand, and probably deliver, complex commands; and the ability to think abstractly.  It also required the Veteran to at least be able to remember more than just highly-learned material, even if he does sometimes have short-term memory problems.  The Board notes that even deficiencies in the abilities described in the preceding sentences would still be consistent with a 50 percent rating, which he already has.  The notion that the Veteran would have been able to function as ASA President if his ability to communicate were so impaired to result in speech that was intermittently illogical, obscure, or irrelevant is inconsistent with the evidence of record.

The Board next notes that there is a symptom enumerated in the 70 percent rating criteria, neglect of personal appearance and hygiene, that does not have an analog in the 30 percent or 50 percent categories.  The Board notes that the 30 percent criteria specifically state that the Veteran's overall level of functioning at the 30 percent level involves self-care being normal.  A determination on whether the Veteran's functioning due to his PTSD has deteriorating to the point where he is neglecting his personal appearance and hygiene is important for determining whether he shows deficiencies in his ability to care for himself that are consistent with a 70 percent rating.  

The Veteran and his spouse have both contended that the Veteran's self-care is deficient to a degree that satisfies the 70 percent rating.  As to the Veteran's assertions that he rarely bathes and does not care about maintaining proper personal hygiene, the Memorandum Decision determined that the Board had erred in stating that there was not a single notation in any of the medical records to substantiate the Veteran's assertion that he does not maintain appropriate hygiene.  The Memorandum Decision specifically cites that "both the November 2007 and May 2012 VA examiners noted [the Veteran's] neglect of personal hygiene," and that "the record contains numerous statements from [the Veteran] and his wife regarding the state of his personal hygiene."  The Board was directed to "account for that evidence or explain why it was not relevant."  

The Board acknowledges that the November 2007 and May 2012 VA examination reports do note that the Veteran has reported that he is unable to care for his personal hygiene.  However, rather than constituting actual medical evidence, these reports amount to little more than a written recording of the Veteran's own recitation of his medical history.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of a claimant's statements regarding medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).  On psychiatric examination of the Veteran, the November 2007 VA examiner observed that the Veteran's general appearance was "[c]lean." The examiner does not note that the Veteran was dirty, or smelled, or was wearing dirty or tattered clothing, or any other indications of poor personal hygiene.  Any of the above would have been highly relevant to the evaluation and are inconsistent with a description of the Veteran's general appearance as "clean."  

More generally, the medical reports showed that the Veteran's appearance and hygiene were always adequate, and he was generally described as "casually groomed."  The Board also finds it significant that while the Veteran and his wife reported that he hadn't bathed in several days when examined by VA in May 2012, and that his wife described him as "pretty ripe," the examiner explored that assertion with the attending assistant after the examination (the VA examination was V-televised).  The assistant who was present with the Veteran during the examination reported that there was nothing particularly bad about the Veteran's hygiene and that he detected no unusual or strong body odor. The Board does not dispute that the Veteran may sometimes choose not to bathe when staying around the house.  However, the fact that his appearance was consistently described as adequate when seen by all of the various healthcare providers who examined him over the years suggests that the descriptions offered by the Veteran and his wife for purposes of obtaining additional compensation are exaggerated, and the Board finds them to be less than credible.  The Board does not dispute that the Veteran and his spouse have stated that the Veteran has difficulty maintaining his personal hygiene.  However, the Board further notes that, when he needs to leave his home for interactions with VA personnel, the Veteran has always found the motivation and the ability to bathe.  The Board therefore finds that the Veteran's reports of neglect of personal appearance and hygiene are not corroborated by the medical evidence of record, and they are noncredible.  Therefore, the Board finds that the Veteran has not demonstrated the 70 percent enumerated symptom of neglect of personal appearance and hygiene.

Next, the Board will discuss the symptoms that are related to interpersonal relationships.  There is no direct symptom of impairment of interpersonal relationships that is listed in the rating criteria at the 30 percent level.  The 50 percent criterion contemplates difficulty in establishing and maintaining effective work and social relationships.  The 70 percent criterion pertaining to impairment in interpersonal relationships contemplates the inability to establish and maintain effective relationships.  

As noted in the Memorandum Decision, the Board's April 2015 conclusion that the Veteran showed no impairment in social functioning is contrary to the evidence that the Board itself discusses.  Herein, the Board finds that the evidence of record does indicate that the Veteran has deficiencies in his ability to establish and maintain effective work and social relationships.  For example, as noted by the Memorandum Decision, there is evidence that the Veteran experienced difficulty making friends, and that he has had difficulty in his relationships with his family.  The evidence does also indicate that the Veteran's divorce from his first wife was due to "considerable conflict with his first wife."  The Veteran's relationship with his second wife has also been strained due to his irritability.  For example, the Veteran's "irritability and outbursts resulted in his wife often driving, or she would otherwise be in fear."  The evidence does also indicate that the Veteran, at times, has had a strained relationship with his eldest child.  

The Board finds, however, that these deficiencies reflect that he has difficulty in establishing and maintaining work and social relationships, not that he is unable to do so.  The Board therefore finds that the Veteran's level of interpersonal impairment is most consistent with the degree of impairment that is contemplated by the 50 percent disability rating and does not approximate the level of impairment that characterizes the 70 percent disability rating.

While the Veteran reported that he does not like to be around crowds and rarely interacts with friends, the evidence showed that he went on vacation with friends to Disney World for eight days in October 2008, and reported to a VA psychiatrist more than a month later that he had a good time when he was on vacation.  In the Spring of 2009, the Veteran traveled to Pennsylvania to attend another ASA reunion, and traveled to Texas later that year to attend an Auto Warranty Arbitration conference.  In 2007, the Veteran was elected president of the ASA group and served a one year term without any reported problems.  The fact that he served his one year term without any reported problems also suggests that he was able to maintain effective work and social relationships.  In addition, the fact that the Veteran traveled to one of the most crowded tourist attractions in the world with friends, attends annual reunions of fellow servicemen, and enjoys vacationing at the beach each year is inconsistent with his allegations of avoiding crowds and interacting with friends. 

Finally, the Memorandum Decision notes the Board's determination that the Veteran's use of medications to help treat his PTSD symptoms did, in fact, help treat his PTSD symptoms.  It states that "[t]he rating schedule for mental disorder does not permit the Board to account for the ameliorating effects of medication in determining whether a 70% disability rating is warranted."  For purposes of this decision, the Board must accept the Court's interpretation of the Rating Schedule.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, the Board is bound by the findings contained in the Court's decision and is not free to do anything contrary to the Court's prior action with respect to the same claim).  The Board has thus considered whether it is at least as likely as not that, not accounting for the effects of his medication, the Veteran would be entitled to a 70 percent rating.  

The preponderance of the competent and probative evidence of record is against finding that, but for the ameliorating effects of medication, the Veteran's PTSD would manifest in symptomatology that more nearly approximates the 70 percent rating criteria.  First, the Board notes that the assertion that he would satisfy the 70 percent rating criteria comes from the Veteran and  his spouse.  The Board recognizes that there are instances in which lay testimony, such as that of the Veteran and his spouse, can constitute probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, however, the Veteran is seeking to extrapolate on the type and severity of psychiatric symptomatology he would have if he were not on medication.  

The Veteran, as a layperson, is not competent to provide an opinion with respect to the symptoms that he would have manifested between 2007 and 2012 had he not been taking his medication.  While the record does reflect that the Veteran had been directed to stop taking all of his medications in August 2011 due to a different health ailment, the symptoms that he demonstrated during the few weeks that he was no longer taking the medications were noted to be from a combination of withdrawal symptoms and PTSD.  These symptoms do not serve as a reliable measure of what the Veteran's symptoms would have been had he not been on the psychiatric medication to begin with.  

With respect to rating the period between his withdrawal from all of his medications and the reinstatement of this treatment, the Board notes that the August 2011 medical record itself does not describe symptoms of a type or severity that would justify the assignment of a rating in excess of 50 percent.  Specifically, the evidence from that period lists symptoms such as anxiety, agitation, irritability (with no mention of periods of violence) as the predominant characteristics of his withdrawal symptoms.  These symptoms are consistent with a 30 percent rating.  On examination, he was properly groomed, his speech was pressured, his thought process was linear, and there was no evidence of any delusion with tactile hallucination.  Insight and judgment were fair, and intellectual functioning was good.  Even setting aside the question of which of the Veteran's withdrawal symptoms were due to his withdrawal from psychiatric medications and which symptoms were due to his withdrawal from any of his many other medications, the Board finds that the level of impairment that is indicated by the August 2011 record does not satisfy the criteria for a rating in excess of 50 percent. 

The above analysis reflects the Board's determination that the Veteran's PTSD does not satisfy most of the enumerated criteria for a 70 percent rating, and that the symptomatology that is demonstrated in the record is not of the frequency, severity or duration that is consistent with a 70 percent rating.  The Board notes however, that the record is not absent of evidence of any of the 70 percent rating criteria.  

Specifically, the Veteran has, at times, endorsed suicidal ideation.  The fact that the Veteran has also denied any plan or intent and said that he had multiple reasons to remain alive makes his suicidal ideation more consistent with the 70 percent rating than with the 100 percent criterion of "persistent danger of hurting self or others."  For the most part, however, treatment and counseling records created at the times of the Veteran's appointments reflect that suicidal ideation was denied.  The Veteran's suicidal ideation did not result in deficiencies in work when he was employed.  While his irritability and anger have resulted in deficiencies in relationships with his family, suicidal ideation appears to have played a relatively minor role, if any, in his interactions with his family members.  For instance, there is no credible indication that the Veteran has threatened suicide when arguing with his wife or when interacting with his children.  While there is credible evidence that the Veteran does have deficiencies in mood, this evidence, as discussed in this decision, comes from symptoms other than suicidal ideation.  Furthermore, the fact that the Veteran's endorsement of suicidal ideation is accompanied by assurances that he has no plan or intent, that he would never act on his thoughts because of how it would affect his children, and that has many reasons to remain alive serves as evidence that suicidal ideation has not resulted in deficiencies in his thought or judgment.  Therefore, the Board finds that the symptoms of 70 percent disability that the evidence credibly demonstrates do not result in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

While the Board has considered the degree of functioning as evidenced by the reported GAF scale scores, they are but one factor for consideration in assigning a rating in this case. In this regard, while the VA examiner in November 2007 rendered a GAF score of 42, which contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, the report did not show any symptoms suggestive of the criteria for a rating in excess of 50 percent, such as, impaired impulse control, disorientation, obsessional rituals, panic attacks of any kind, impaired intellectual functioning (other than some reported decrease in concentration), and no impairment of judgment, thought processes or psychosis.  

Similarly, while the VA examiner in May 2012, concluded that the Veteran's symptoms were consistent with the criteria for a 70 percent rating, he assigned a GAF score of 51, which contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  It appears that the May 2012 examiner based his opinion, in large part, on the Veteran's unreliable assertion that his psychiatric symptoms was the reason he had to retire early.  In any event, the GAF score of 51 in May 2012 does not provide a basis for a rating in excess of 70 percent.  Given the totality of the evidence of record, the Board finds that reliance on the GAF scores in this case is not warranted.  See 38 C.F.R. §§ 4.126, 4.130 (incorporating the DSM-IV into the rating schedule).

Based on the above analysis of the facts and findings in this case, the Board finds that the evidence does not show or otherwise suggest that the Veteran's PTSD symptoms were of such severity to warrant a rating in excess of 50 percent from February 7, 2007 to May 22, 2012.  Accordingly, the Board concludes that the Veteran's PTSD does not meet or most nearly approximate the level of disability required for a higher evaluation for the period from the initial grant of service connection to the assignment of the 70 percent rating.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim.

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The schedular evaluations in this case are not inadequate.  An evaluation in excess of the ratings assigned is provided for certain manifestations of the service-connected PTSD disability but the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms.  For the reasons discussed above, the Board finds that the schedular rating criteria adequately contemplate the impairment caused by the Veteran's psychiatric disorder for the relevant periods.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

III.  Earlier Effective Date for TDIU

The Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

In this case, the Veteran was granted TDIU by the RO in July 2010 based on all of his service-connected disabilities; effective from June 23, 2009, the date of his TDIU claim.  The Veteran did not appeal that decision or the effective date assigned.  Thus, the question in this case, is whether the Veteran's PTSD, alone, was of such severity so as to preclude substantially gainful employment from February 7, 2007, to June 23, 2009.

In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 (2016).

A TDIU is assigned when the service-connected disability or disabilities at issue result in such impairment of mind  or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2016).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.

The Board notes that the Veteran's TDIU claim arose as part and parcel of his PTSD claim, and only his PTSD is eligible for consideration for TDIU purposes at this time.  The Board has determined, above, that entitlement to a rating in excess of 50 percent is not warranted during the appeals period.  Therefore, the Veteran does not satisfy the schedular TDIU criteria, and entitlement to a TDIU must be considered on an extraschedular basis.

The Board notes that the record reflects that the Veteran has, in fact, been unemployed during the entire period for which TDIU based on his PTSD is being considered.

As discussed above, the evidence showed that the Veteran voluntarily retired from his employment with a government agency in 2001.  Although the Veteran now claims that he retired because of conflicts with co-workers and managers due entirely to psychiatric symptoms associated with his PTSD, the Board finds that his current allegations are inconsistent with his prior statements and the objective evidence of record and is not reliable or credible.  For the reasons discussed above, the Board finds that the Vet Center social worker's 2008 assessment and opinion as to the severity of the Veteran's psychiatric symptoms was inconsistent with his contemporaneously recorded descriptions of symptomatology in his clinical notes and was unreliable.  Thus, the Board found the 2008 letter was not an accurate assessment or reliable opinion and declined to assign it any evidentiary weight.

The Board finds that the emotional impairment that the Veteran has suffered as a result of his PTSD does not approach a level of impairment that would either seriously harm or effectively prevent him from interacting with supervisors, coworkers, subordinates, or members of the public.  Despite the Veteran's contentions to the contrary, the evidence shows that he was not confined to his home and that he travelled all over the country, most of the time by car, attending reunions and arbitration conferences on a regular basis, during the period contemplated by this earlier effective date claim.  These findings are inconsistent with the Veteran's reports of rarely leaving the home and being in a constant state of anxiety and panic due to PTSD.  

The evidence also shows that, for the period that is contemplated by this earlier effective date claim, the Veteran's PTSD has not manifested in cognitive deficiencies that prevent or even seriously impact his capacity to engage in tasks that are consistent with those that he would be expected to perform in many forms of substantially gainful employment.  The Board notes that the evidence demonstrates that he was able to engage in tasks that require more cognitive functioning than was suggested by the lay testimony from the Veteran, his spouse, and his social worker.  The fact that he performed arbitration work during the relevant time period, while not dispositive of his ability to engage in full time employment, does support the Board's determination that the Veteran's overall level of cognitive impairment does not approach the level of severity that the Veteran, his spouse, and his social worker have described.  The Board notes that the Veteran's year as the ASA President coincided with the appeals period and that there is no indication that his term was marred by particular difficulty or an inability on his part to exercise the cognitive faculties that would be required to perform the duties of this position.  

Nor does the relevant evidence of record suggest that a combination of the different impairments that were caused by the Veteran's PTSD during the appeals period rendered him incapable of securing and maintaining substantially gainful employment.  

The Board acknowledges the Memorandum Decision's concerns about denying a TDIU earlier effective date based on the Veteran's ability to perform arbitration work, with specific attention being paid to the definition of whether this arbitration work constitutes substantially gainful employment as defined by the applicable regulation.  In the current decision, the question of whether the Veteran's arbitration work constitutes substantially gainful employment no longer applies, as the Board has determined that the Veteran's PTSD has not resulted in the types of impairment, including emotional and cognitive disability, that would prevent him from performing the duties that would be required in order for him to secure and maintain full-time employment.  While forming a relevant basis for the Board's determination, the fact that the Veteran was able to perform the duties of arbitration work, to include functioning as ASA President for a year during the appeals period, demonstrates that the Veteran's own assessment of his inability to function occupationally were extremely exaggerated, and thus noncredible.  The Board has discussed the Veteran's PTSD symptoms above in great detail, with particular attention paid to symptoms and effects that pertain to his ability to work.  The Board has found that such symptoms do not result in impairment that is consistent with an inability, or even extreme difficulty, in engaging in full-time employment.

More broadly, the medical reports during the pendency of this appeal do not otherwise suggest that his psychiatric symptoms, alone, precluded substantially gainful employment, prior to June 23, 2009.  Accordingly, the Board must find that referral for TDIU consideration on an extraschedular basis prior to June 23, 2009, is not warranted.

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to an initial evaluation for PTSD in excess of 50 percent from February 7, 2007 to May 22, 2012, is denied.
	
Entitlement to an effective date prior to June 23, 2009, for the grant of entitlement to a TDIU based solely on service-connected PTSD is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


